

116 HR 6381 IH: To require the Board of Governors of the Federal Reserve System to provide zero-interest loans to minority depository institutions and community development financial institutions to combat COVID–19, and for other purposes.
U.S. House of Representatives
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6381IN THE HOUSE OF REPRESENTATIVESMarch 24, 2020Mr. Green of Texas (for himself, Ms. Garcia of Texas, Mr. Meeks, Mr. Cleaver, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Board of Governors of the Federal Reserve System to provide zero-interest loans to minority depository institutions and community development financial institutions to combat COVID–19, and for other purposes.1.Loans to MDIs and CDFIs(a)In generalDuring the COVID–19 emergency period, the Board of Governors of the Federal Reserve System shall provide zero-interest loans to minority depository institutions and community development financial institutions to help mitigate the economic impact of COVID–19 in low-income, underserved communities.(b)Asset limitationSubsection (a) shall only apply to minority depository institutions and community development financial institutions with less than $1,000,000,000 in assets.(c)Interest To resume 18 months after pandemicNotwithstanding subsection (a), the Board of Governors shall charge interest on loans made pursuant to subsection (a) after the end of the 18-month period beginning at the end of the COVID–19 emergency period, at a rate to be determined by the Board of Governors based on the interest amount charged under the discount window lending programs.(d)COVID–19 pandemic definedIn this section, the term COVID–19 emergency period means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Administration of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.